DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 06/29/2022 has been entered.  Claim(s) 25-56 remain pending in the application.  Applicant’s amendments to the Claim(s) have overcome all of the 112b rejections and some of the objections previously set forth in the Non-Final Office Action mailed 03/25/2022.
Claim Objections
Claim 38 objected to because of the following informalities:  the recitation “an amount of C equal to or above to 99%” should be changed to “an amount of C equal to or above 99%”.  Appropriate correction is required.
Claim 41 objected to because of the following informalities:  the recitation “compound is equal to or below to 0.12wt.%” should be changed to “compound is equal to or below 0.12wt.%” Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 33-36, 39, 42-45, and 52-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US 7,909,950 B2) herein Kimura, in view of Chakraborty et al. (US 2011/0200825 A1) herein Chakraborty.
Regarding claim 33, Kimura discloses steel [Column 5 lines 63-64, Kimura] with a composition listed below in Table 1 which overlaps with the composition of the steel instantly claimed.  The examiner notes that the overlap between the disclosed steel composition of Kimura and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Table 1

Instant application, wt.%
Kimura, mass % [Column 4 lines 55-56]
C
0.31-1.2
0.2-0.7 [Column 5 line 65]
Si
0.1-1.7
0.01-1.0 [Column 6 line 16]
Mn
0.7-3.0
0.1-1.0 [Column 6 line 27]
P
0.01 or less
0.03 or less [Column 6 line 40]
S
0.1 or less
0.035 or less [Column 6 line 44]
Cr
0.5 or less
0.005-0.30 [Column 7 line 9]
Ni
0.5 or less
0.1 or less [Column 7 lines 46-47]
Mo
0.1 or less
0.005-0.5 [Column 7 lines 36-39]
Nb*
0.05 or less
0.005-0.1 [Column 7 lines 36-39]
B*
0.003 or less
0.0010-0.0050 [Column 6 line 66]
Ti*
0.06 or less
0.005-0.05 [Column 7 lines 36-39]
Cu*
0.1 or less
0.1 or less [Column 7 lines 46-47]
Co*
0.1 or less
Omitted
N*
0.01 or less
0.01 or less [Column 6 line 56]
V*
0.05 or less
0.1 or less [Column 7 lines 46-47]
Fe and impurities
Balance 
Balance [Column 7 lines 40-41]
*optional elements


Kimura does not teach depositing an aqueous mixture on the steel to form a coating including nanographite flakes having a lateral size of 1-60 µm and a binder, however the examiner submits that depositing a mixture with nanographite flakes of an overlapping size and a binder would be obvious in view of Chakraborty.  Chakraborty teaches:
Coating a metallic substrate with a coating that comprises a nanofiller and binder, for the purpose of preventing corrosion through the diffusion of a gas or liquid [0019, Chakraborty].  Kimura teaches trying to minimize degradation caused by scale generation during slab heating [Column 12 lines 54-56, Kimura].  The examiner notes that scale generation is caused by oxygen in the air corroding steel.  The examiner submits that it would be obvious to one of ordinary skill in the art to modify the steel of Kimura with the coating of Chakraborty for the purpose of preventing diffusion of oxygen during slab heating.
The nanofiller may be nanographite [0020, Chakraborty]
The average diameter for the nanofiller may be 1-5 µm, wherein the average diameter may be used interchangeably with the average largest dimension [0023, Chakraborty], the examiner submits that the average largest dimension is equivalent to the lateral size.  The examiner notes that the overlap of the nanographite diameter of Chakraborty and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).
The nanographene is formed through exfoliation of nanographite [0025, Chakraborty] and prior to exfoliation the graphite has a plate-like structure [0067, Figure 5, Chakraborty], the examiner submits that plate-like structures are equivalent to flakes.
The nanofiller and binder are combined and dispersed in a solvent, wherein water is an exemplary solvent [0032, Chakraborty] which the examiner submits is an aqueous mixture.
Regarding claim 34, Kimura modified by Chakraborty teaches drying the coating after applying it [0033, Chakraborty].
Regarding claim 35, Kimura modified by Chakraborty teaches dip coating or spray coating [0033, Chakraborty].
Regarding claims 36 and 39, Kimura modified by Chakraborty teaches:
Solids comprise 0.1-16 weight% of the formulation [0031, Chakraborty]
Nanofiller is 0.1-20 weight% of the nanocoating weight [0030, Chakraborty], the examiner submits the nanocoating weight is the solid materials because as discussed above the coating is dried after application
The examiner notes that for one liter of water there is 1000 grams, so that total solids comprise 1-160 g/L, which gives 0.001-32 g/L of nanofiller and 0.8-159.84 g/L of binder.  The examiner notes that the overlap of the g/L of nanographite and binder of the instant claim and Kimura modified by Chakraborty is prima facie evidence of obviousness.  See MPEP 2144.05(I).
The examiner notes that given the nanofiller is 0.1-20 weight% of the nanocoating weight [0030, Chakraborty], binder is at least 80 weight% of the coating and thus the nanofiller has a ratio of 0.25 or less with respect to the binder.  The examiner notes that the overlap of the nanofiller to binder ratio of the instant claim and that of Kimura modified by Chakraborty is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 42, Kimura modified by Chakraborty teaches the coating may dry in an oven operating at temperatures above room temperatures, specifically greater than or equal to 80°C [0033, Chakraborty].  The examiner notes that the overlap of the drying temperatures of Kimura modified by Chakraborty and those of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 43, Kimura modified by Chakraborty teaches the coating may dry at ambient temperatures [0033, Chakraborty] which the examiner submits is the same as room temperature.
Regarding claim 44, Kimura modified by Chakraborty teaches the coating may dry in an oven operating at temperatures above room temperatures [0033, Chakraborty] the examiner submits that absent a specific indication to the contrary one of ordinary skill in the art would use air as the atmosphere in the oven which the examiner submits would be reasonably considered hot.
Regarding claim 45, Kimura modified by Chakraborty does not specify a drying time for the coating, however as discussed above Kimura modified by Chakraborty discloses an overlapping steel composition, overlapping coating composition, and overlapping heating temperature as the instant application and so the examiner submits that an overlapping drying time would flow naturally from the drying of the coating composition of Kimura modified by Chakraborty.  See MPEP 2145(II).
Regarding claim 52, Kimura modified by Chakraborty specifies that the coating thickness may be 500 µm or less [0040, Chakraborty].  The examiner notes that the overlap of the coating thickness of the instant application and Kimura modified by Chakraborty is prima facie case of obviousness.  See MPEP 2144.05(I).
Regarding claim 53, Kimura modified by Chakraborty discloses heating a slab and wanting to prevent scale generation during slab heating [Column 12 lines 51- 57, Kimura].
Claims 37-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US 7,909,950 B2) herein Kimura, in view of Chakraborty et al. (US 2011/0200825 A1) herein Chakraborty, in further view of Tamashausky (Graphite a Multifunctional Additive for Paint and Coatings).
Regarding claims 37-38, as discussed above claim 33 is unpatentable over Kimura modified by Chakraborty, however Kimura modified by Chakraborty does not disclose the purity of the used graphite is 99 weight% carbon or greater, however the examiner submits that the use of graphite of this purity would be obvious in view of Tamashausky.  Tamashausky teaches that synthetic graphite is typically available in purities above 99%, is available from ½ inch down to 3 microns, compatible with virtually any aqueous system, has excellent thermal conductivity, chemically inert and relatively low in cost [pages 77-79, Tamashausky].  The examiner submits that it would be obvious to one of ordinary skill in the art to use the synthetic graphite of Tamashausky for the coating process of Kimura modified by Chakraborty in order to ensure the coating is chemically inert, thermally conductive, and low in cost.  The examiner notes that the overlap of the carbon content of the graphite of Tamashausky and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Claims 40-41 and 54-55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US 7,909,950 B2) herein Kimura, in view of Chakraborty et al. (US 2011/0200825 A1) herein Chakraborty, in further view of Hinterwaldner et al. (US 2005/0009711 A1) herein Hinterwaldner.
Regarding claims 40-41, as discussed above claim 33 is unpatentable over Kimura modified by Chakraborty, however Kimura modified by Chakraborty does not disclose the use of organometallic compounds in an amount of 0.12 wt% or less in the aqueous solution, however the examiner submits the use of organometallics in an overlapping amount would be obvious to one of ordinary skill in the art in view of Hinterwaldner.  Hinterwaldner teaches a coating composition [0023, Hinterwaldner] for steel [0008, Hinterwaldner] with water as a solvent [0064, Hinterwaldner], graphite as an additive [0010, Hinterwaldner], and teaches that organometallics are used to produce structures that prevent seizing or jamming [0036, Hinterwaldner] in an amount of 0.5-50 weight% based on the solids fraction [0041, Hinterwaldner], the examiner submits it would be obvious to include the organometallics of Hinterwaldner in the process of Kimura modified by Chakraborty to prevent seizing during the hot rolling that occurs immediately after the heating process of Kimura [Column 12 lines 54-57, Kimura].  As discussed above, the weight% of solids is 0.1-16% and so for an amount of organometallics of 0.5-50 weight% based on the solids fraction, the organometallics will comprise 0.05-8 weight% in the aqueous solution.  The examiner notes that the overlap of the organometallics weight% of the instant claim and that of Kimura modified by Chakraborty and Hinterwaldner is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 54, Kimura modified by Chakraborty does not specifically limit the binder type; however, the examiner submits that it would be obvious to one of ordinary skill in the art to use sodium silicate as a binder for the coating of Kimura modified by Chakraborty in view of Hinterwaldner.  Hinterwaldner teaches a coating composition [0023, Hinterwaldner] for steel [0008, Hinterwaldner] with water as a solvent [0064, Hinterwaldner], graphite as an additive [0010, Hinterwaldner], and teaches that inorganic binders are used preferentially in high-temperature-resistant coating compositions, including sodium water glass [0032, Hinterwaldner].  The examiner notes that sodium water glass is another name for sodium silicate.  The examiner submits that it would be obvious to one of ordinary skill in the art to modify the coating of Kimura modified by Chakraborty to use water glass as the binder because it functions at high temperatures and can be used as a binder for aqueous solutions containing graphite.
Regarding claim 55, Kimura modified by Chakraborty and Hinterwaldner do not specify the organometallic compound includes Dipropylene glycol monomethyl ether, 1,2-Ethanediol, and 2-ethylhexanoic acid, manganese salt.  The examiner notes that applicant stated on page 9 of the remarks submitted 06/29/2022 that this organometallic compound is DriCAT, the instant specification discloses the use of DriCAT in Table 3 which results in either no curing or curing at room temperature which is applicant’s goal in using the organometallic [0024, 0031, 0052, instant spec].  The applicant’s disclosure in the instant specification that DriCAT is used and in the remarks submitted 06/29/2022 that the organometallic compound is DriCAT is considered as applicant admitted prior art.  See MPEP 2129.  The examiner notes that DriCAT is a commercially available product produced by DURA Chemicals for use in paints and coatings, the examiner further notes that applicant has recognized that DriCAT is a trademarked material [0052, instant spec].  Therefore it would have been obvious to one of ordinary skill to select DriCAT as the organometallic of Kimura modified by Chakraborty and Hinterwaldner as it is commercially available and thus would be an obvious substitute.  See MPEP 2144.06(II).
Claim 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US 7,909,950 B2) herein Kimura, in view of Chakraborty et al. (US 2011/0200825 A1) herein Chakraborty, in further view of Hinterwaldner et al. (US 2005/0009711 A1) herein Hinterwaldner, in further view of WayBackMachine (https://web.archive.org/web/20170704065604/http://durachem.com/specialtyproducts.html).
Regarding claim 55, as discussed above Kimura modified by Chakraborty and Hinterwaldner does not disclose the organometallic compound includes Dipropylene glycol monomethyl ether, 1,2-Ethanediol, and 2-ethylhexanoic acid, manganese salt however applicant has indicated that this compound is merely DriCAT in the remarks filed 06/29/2022 and the instant specification Table 3.  DriCAT was already commercially available as evidenced by WayBackMachine which shows that prior to the instant application’s filing date, in July 4 2017, DriCAT was available from DURA Chemicals.  Therefore it would have been obvious to one of ordinary skill to select DriCAT as the organometallic of Kimura modified by Chakraborty and Hinterwaldner as it is commercially available and thus would be an obvious substitute.  See MPEP 2144.06(II).  Alternatively, the examiner submits that it would have been obvious to one of ordinary skill in the art to use DriCAT as the organometallic compound of Kimura modified by Chakraborty and Hinterwaldner as DURA Chemicals teaches that DriCAT gives higher drying performances.  

Claim(s) 33, 50-53, and 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over McMullin et al. (US 2016/0024310) herein McMullin in view of ASM Handbooks (1990, Carbon and Low-alloy steel sheet and strip) herein ASM.
Regarding claim 33, McMullin discloses:
A method of providing corrosion resistant coatings onto metallic substrates such as steel [abstract, 0071, McMullin]; wherein said method includes the steps of providing a steel substrate as stated above, and further depositing a coating including graphite having a size of 0.01-100 µm (i.e. at least 10 nm) based on the width (i.e. lateral dimension) of the graphite particles [0112, McMullin].  Said coating further includes a binder and is provided in the form of an aqueous mixture [0051, 0095, McMullin].  The examiner notes the overlap between the graphite size of McMullin and that as claimed is prima facie obvious.  See MPEP 2144.05(I).
McMullin does not expressly teach a steel substrate composition as claimed.  ASM Handbooks discloses that it is well known to utilize commercially available carbon steel for consumer goods [p.200, ASM]; wherein said carbon steel can be rolled and have a designation of 1095 having a composition as shown in Table 2 below [table 1 “hot-rolled and cold-rolled steel sheet”].  Therefore it would have been obvious to one of ordinary skill to select 1095 steel as it is commercially available and useful for consumer goods as taught by ASM Handbooks.  The examiner notes that the overlap between the steel composition of ASM Handbooks and that of the instant claim is prima facie obvious.  See MPEP 2144.05(I).  It is particularly noted that the optional elements as claimed are optional and thus not required.
Table 2

Instant application, wt.%
ASM Handbooks, 1095, wt.%
C
0.31-1.2
0.9-1.04
Si
0.1-1.7
0.1-0.25
Mn
0.15-3.0
0.3-0.5
P
0.01 or less
0-0.04
S
0.1 or less
0-0.05
Cr
1.0 or less
0
Ni
1.0 or less
0
Mo
0.1 or less
0
Nb*
0.05 or less
0
B*
0.003 or less
0
Ti*
0.06 or less
0
Cu*
0.1 or less
0
Co*
0.1 or less
0
N*
0.01 or less
0
V*
0.05 or less
0
Fe and impurities
balance
Balance
*optional elements


Regarding claims 50-51, McMullin modified by ASM disclose a graphite size of 0.01-100 µm as stated above which further overlaps with the claimed ranges, which is prima facie obvious.  See MPEP 2144.05(I).
Regarding claim 52, McMullin modified by ASM teach a coating thickness of 0.1-1000 µm [0077, McMullin].  The examiner notes the overlap between the thickness range of McMullin and that as claimed is prima facie obvious.  See MPEP 2144.05(I).
Regarding claim 53, McMullin modified by ASM does not expressly teach the shape of a billet or bloom.  However, the examiner submits that one of ordinary skill in metallurgy would understand that a specific shape is a mere engineering design choice which would not be patentably distinct over any other shape depending on the desired applications.  See MPEP 2144.04(IV)(B).
Regarding claim 55, McMullin modified by ASM teaches the inclusion of organometallic nanoparticles [0152-0153, McMullin], however McMullin modified by ASM does not specify the organometallic compound includes Dipropylene glycol monomethyl ether, 1,2-Ethanediol, and 2-ethylhexanoic acid, manganese salt.  The examiner notes that applicant stated on page 9 of the remarks submitted 06/29/2022 that this organometallic compound is DriCAT, the instant specification discloses the use of DriCAT in Table 3 which results in either no curing or curing at room temperature which is applicant’s goal in using the organometallic [0024, 0031, 0052, instant spec].  The applicant’s disclosure in the instant specification that DriCAT is used and in the remarks submitted 06/29/2022 that the organometallic compound is DriCAT is considered as applicant admitted prior art.  See MPEP 2129.  The examiner notes that DriCAT is a commercially available product produced by DURA Chemicals for use in paints and coatings, the examiner further notes that applicant has recognized that DriCAT is a trademarked material [0052, instant spec].  Therefore it would have been obvious to one of ordinary skill to select DriCAT as the organometallic of McMullin modified by ASM as it is commercially available and thus would be an obvious substitute.  See MPEP 2144.06(II).
Claim(s) 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over McMullin et al. (US 2016/0024310) herein McMullin in view of ASM Handbooks (1990, Carbon and Low-alloy steel sheet and strip) herein ASM, in further view of WayBackMachine (https://web.archive.org/web/20170704065604/http://durachem.com/specialtyproducts.html).
Regarding claim 51, as discussed above McMullin modified by ASM does not disclose the organometallic compound includes Dipropylene glycol monomethyl ether, 1,2-Ethanediol, and 2-ethylhexanoic acid, manganese salt however applicant has indicated that this compound is merely DriCAT in the remarks filed 06/29/2022 and the instant specification Table 3.  DriCAT was already commercially available as evidenced by WayBackMachine which shows that prior to the instant application’s filing date, in July 4 2017, DriCAT was available from DURA Chemicals.  Therefore it would have been obvious to one of ordinary skill to select DriCAT as the organometallic of McMullin modified by ASM as it is commercially available and thus would be an obvious substitute.  See MPEP 2144.06(II).  Alternatively, the examiner submits that it would have been obvious to one of ordinary skill in the art to use DriCAT as the organometallic compound of McMullin modified by ASM as DURA Chemicals teaches that DriCAT gives higher drying performances.
Claim(s) 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over McMullin et al. (US 2016/0024310) herein McMullin in view of ASM Handbooks (1990, Carbon and Low-alloy steel sheet and strip) herein ASM, in further view of Hinterwaldner et al. (US 2005/0009711 A1) herein Hinterwaldner.
Regarding claim 54, McMullin modified by ASM does not specifically limit the binder type; however, the examiner submits that it would be obvious to one of ordinary skill in the art to use sodium silicate as a binder for the coating of McMullin modified by ASM in view of Hinterwaldner.  Hinterwaldner teaches a coating composition [0023, Hinterwaldner] for steel [0008, Hinterwaldner] with water as a solvent [0064, Hinterwaldner], graphite as an additive [0010, Hinterwaldner], and teaches that inorganic binders are used preferentially in high-temperature-resistant coating compositions, including sodium water glass [0032, Hinterwaldner].  The examiner notes that sodium water glass is another name for sodium silicate.  The examiner submits that it would be obvious to one of ordinary skill in the art to modify the coating of McMullin modified by ASM to use water glass as the binder because it functions at high temperatures and can be used as a binder for aqueous solutions containing graphite.
Claim(s) 33 and 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over McMullin et al. (US 2016/0024310) herein McMullin in view of ASM Handbooks (1990, Carbon and Low-alloy steel sheet and strip) herein ASM.
Regarding claim 33, McMullin discloses:
A method of providing corrosion resistant coatings onto metallic substrates such as steel [abstract, 0071, McMullin]; wherein said method includes the steps of providing a steel substrate as stated above, and further depositing a coating including graphite having a size of 0.01-100 µm (i.e. at least 10 nm) based on the width (i.e. lateral dimension) of the graphite particles [0112, McMullin].  Said coating further includes a binder and is provided in the form of an aqueous mixture [0051, 0095, McMullin].  The examiner notes the overlap between the graphite size of McMullin and that as claimed is prima facie obvious.  See MPEP 2144.05(I).
McMullin does not expressly teach a steel substrate composition as claimed.  ASM Handbooks discloses that it is well known to utilize commercially available carbon steel for consumer goods [p.200, ASM]; wherein said carbon steel can be rolled and have a designation of 1552 having a composition as shown in Table 2 below [table 1 “hot-rolled and cold-rolled steel sheet”].  Therefore it would have been obvious to one of ordinary skill to select 1552 steel as it is commercially available and useful for consumer goods as taught by ASM Handbooks.  The examiner notes that the overlap between the steel composition of ASM Handbooks and that of the instant claim is prima facie obvious.  See MPEP 2144.05(I).  It is particularly noted that the optional elements as claimed are optional and thus not required.
Table 3

Instant application, wt.%
ASM Handbooks, 1552, wt.%
C
0.31-1.2
0.46-0.55
Si
0.1-1.7
0.1-0.25
Mn
0.15-3.0
1.1-2.0 (claim 56)
1.20-1.55
P
0.01 or less
0-0.04
S
0.1 or less
0-0.05
Cr
1.0 or less
0
Ni
1.0 or less
0
Mo
0.1 or less
0
Nb*
0.05 or less
0
B*
0.003 or less
0
Ti*
0.06 or less
0
Cu*
0.1 or less
0
Co*
0.1 or less
0
N*
0.01 or less
0
V*
0.05 or less
0
Fe and impurities
balance
Balance
*optional elements


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 33-45 and 50-56 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31-43 and 48-52 of copending Application No. 16/768,567  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application claims an overlapping steel composition with a coating comprising the same composition, same graphite lateral size, same coating thickness, and the same drying steps.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 33-45 and 50-56 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 33-44 and 51-58 of copending Application No. 16/764,920  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application claims an overlapping steel composition with a coating comprising the same composition, same graphite lateral size, same coating thickness, and the same drying steps.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 06/29/2022 have been fully considered but they are not persuasive.
Applicant argues that Chakraborty teaches dispersing nanographene in a polymeric matrix which would degrade if the polymer was heated to anywhere near remotely near 1,300°C and so one would not use the coating of Chakrabarty with the steel of Kimura because it would be rendered unsatisfactory.  The examiner cannot concur.  The examiner notes that Chakraborty teaches the use of a binder with nanographene as discussed above, polymers can be used as the binder [0006, 0029, Chakraborty] however the binder is not limited to exclusively polymers.  Further as discussed above, the examiner submitted it would have been obvious to use water glass as the binder in view of Hinterwaldner.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that the Office Action lacks a rationale underpinning to use the coating of Chakraborty for the steel of Kimura because Chakraborty is for use in equipment in down-hole conditions in an oil field instead of an intermediate step of steel manufacturing and that one of ordinary skill in the art would not been inclined to use the coating of Chakraborty on the steel of Kimura to prevent oxygen diffusion during slab heating.  Applicant further argues that the reason for the combination is only from hindsight bias from knowledge gleaned from the Applicant’s disclosure.  The examiner cannot concur.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  As discussed above, Kimura states wanting to prevent the degradation of the surface caused by scale generation [Column 12 lines 54-56, Kimura] and Chakraborty teaches that the coating of Chakraborty can be used to prevent the diffusion of oxygen [0019, Chakraborty] and one of ordinary skill in the art would recognize that scale is generation through oxidation of steel and thus scale generation can be slowed through the use of a coating that prevents the diffusion of oxygen.  Although Chakraborty teaches coatings for a different application, one of ordinary skill in the art would have recognized that a coating that prevents oxygen diffusion in the case of Chakraborty would have also been capable of preventing oxygen diffusion in the case of Kimura.  Reasoning is provided by the prior art that would lead one of ordinary skill in the art to modify Kimura in view of Chakraborty and so is not a case of improper hindsight reasoning.  In response to applicant's argument that Chakraborty is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, as discussed above although Chakraborty discloses coatings for a different application, , one of ordinary skill in the art would have recognized that a coating that prevents oxygen diffusion in the case of Chakraborty would have also been capable of preventing oxygen diffusion in the case of Kimura and thus could be relied upon to solve the pertinent problem of reducing scale generation.
Applicant states that terminal disclaimers have been submitted with respect to applications 16/768,567 and 16/764,920 however the examiner notes that no terminal claimers have been submitted and so the double patenting rejections are maintained.
Applicant’s arguments, see pages 12-13, filed 06/29/2022, with respect to claims 31-33, 35-37, 41, and 43 have been fully considered and are persuasive.  The rejection of 33-35, 37-39, 43, and 45 over Kimura in view of LeGrande has been withdrawn in view of applicant’s argument that the polymers in the coating of LeGrande would degrade at the temperatures used in Kimura. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL XAVIER DUFFY whose telephone number is (571)272-2189. The examiner can normally be reached M-F 0800-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAXWELL XAVIER DUFFY/Examiner, Art Unit 1734                                                                                                                                                                                                        
/NICHOLAS A WANG/Primary Examiner, Art Unit 1734